DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, species i, as claimed in claims 1-6 and 8-16 in the reply filed on 07/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "108" and "302" have both been used to designate the headrail.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [15] has a typographical error. “7is” should be “7 is”.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 contains the following limitation “wherein the flange extends from a bottom portion of the cam extends underneath the movable portion”. This is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“A biasing member” is introduced in the first line of claim 11. “A biasing member” was already introduced in the 14th line of claim 1. It is unclear whether this is referring to the same biasing member or a different biasing member. Please amend for clarity.

The term “generally” in claim 12 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 12 recites “the lever is generally flush with the headrail when the movable portion is in the extended position.” It is unclear whether the lever is always substantially flush or sometimes absolutely flush. Please clarify.
All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2018/0328105 A1 – Hall et al., hereinafter Hall.

Regarding claim 1. 
Hall discloses an extensible mounting assembly for a window covering (Figs 1A, 1B), comprising: 
a headrail (104, fig 1A); 
a carriage (204, fig 2) within the headrail at an end of the headrail; 
a movable portion (206, fig 2) positioned in the carriage and configured to move relative to the carriage between a retracted position (See fig 1A) and an extended position (See fig 1B); 
a cam (202, fig 2) rotatably coupled to the carriage and configured to contact (See fig 2) the movable portion, wherein rotation of the cam relative to the movable portion causes the movable portion to move between the extended position and the retracted position (Paragraph [0037]); 
a flange (806, fig 8) extending from the cam and configured to maintain the cam in the carriage by holding the cam in place relative to the movable portion; 
a lever (802, fig 8) extending from the cam and being fixed to the cam, wherein rotation of the lever and cam together causes the movable portion to extend and press against a window casing to secure the headrail to the window casing; and 
a biasing member (902, 904, fig 9) between the cam and the movable portion and configured to maintain the cam and movable portion in contact (Paragraph [0048]; The function of the return springs is to retract the piston member when the lever arm is rotated in an uninstalled position.) as the lever and cam rotate and to maintain the flange in place relative to the movable portion.

Regarding claim 2. 
Hall discloses all limitations of claim 1.
Hall further discloses an adhesive surface (1002, fig 10) on the movable portion to secure the headrail to the window casing.

Regarding claim 3. 
Hall discloses all limitations of claim 1.
Hall further discloses barbs (602-632, fig 6) protruding from the movable portion to secure the headrail to the window casing.

Regarding claim 4. 
Hall discloses all limitations of claim 1.
 Hall further discloses the flange (806, fig 8) extends from a bottom portion of the cam (810, Fig 8) extends underneath the movable portion (See fig 7. At least a portion of the flange (at or about 718 in fig 7) extends underneath at least a portion of the moveable portion (720, fig 7)

Regarding claim 5. 
Hall discloses all limitations of claim 1.
Hall further discloses the flange prevents movement in a vertical direction relative to the carriage (See fig 7. The overlap between the flange and the moveable portion prevents movement in at least one vertical direction relative to the carriage.).

Regarding claim 6. 
Hall discloses all limitations of claim 1 
Hall further discloses the movable portion has a groove configured to receive the flange (Compare figs 8, 7, and 1B; The shape of the flange as seen in fig 7, along with the shape of the moveable portion as seen in figs 7 and 1B indicates that there is a recess (or groove) in the moveable portion which is configured to receive the flange.).

Regarding claim 8. 
Hall discloses all limitations of claim 1.
Hall further discloses the flange is part of the lever (See fig 8).

Regarding claim 9. 
Hall discloses a window covering (See fig 1B), comprising: 
a headrail (102, figs 1A, 1B) spanning a window casing (102, fig 1B); 
an end cap assembly in an end of the headrail (200, fig 2), the end cap assembly comprising: 
a carriage (204, fig 2); 
a movable portion (206, fig 2) extensible from a retracted position in the carriage to an extended position protruding at least partially from the carriage; 
a mounting bracket (208, fig 2) coupled to the movable portion and being configured to forcibly contact the window casing and secure the headrail in the window casing; 
a cam (202, fig 2) contacting the movable portion and being configured to move the movable portion from the retracted position to the extended position; 
a flange (806, fig 8) extending from the cam and contacting the movable portion, the flange being configured to maintain the movable portion in position relative to the carriage; and 
a lever (802, fig 8) coupled to the cam, wherein rotation of the lever causes the cam to move the movable portion.

Regarding claim 11. 
Hall discloses all limitations of claim 8.
Hall further discloses, further comprising a biasing member (902 and 904 in fig 9) urging the cam into contact with the movable portion. (Paragraph [0048]; In FIG. 9, a first end cap assembly 900 is shown which corresponds to a different view of the first end cap assembly of FIG. 7 (Examiner notes that fig 7 shows a cam in contact with the moveable portion). Return springs 902 and 904 are shown connected to the piston 906 and to outer member 908. The function of the return springs is to retract the piston member when the lever arm is rotated in an uninstalled position. Magnets 910 and 912 are also shown. One or more springs 902 and 904 may be used to retract the piston depending on the size or scale of the headrail.)

Regarding claim 12. 
Hall discloses all limitations of claim 8.
Hall further discloses the lever is generally flush with the headrail when the movable portion is in the extended position (See fig 1B).

Regarding claim 13. 
Hall discloses all limitations of claim 8.
Hall further discloses wherein the carriage (204, fig 2) has a groove and the movable portion (206, fig 2) is configured to move within the groove between the retracted position and the extended position (See fig 2. A groove is defined within the hollow body of the carriage 204, and the moveable portion 206 is configured to move within the groove.).

Regarding claim 15. 
Hall discloses all limitations of claim 8.
Hall further discloses wherein the cam has a torque-transmitting profile and the lever has a corresponding profile that is coupled to the cam, wherein the torque- transmitting profile permits the lever to transmit torque to the cam (See hexagon at 816 in fig 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall.

Regarding claim 10. 
Hall discloses all limitations of claim 8.
Hall further discloses a flexible member configured to compress (516, fig 5) when the movable portion is moved from the retracted position to the extended position.
Hall does not disclose the movable portion comprises a flexible member configured to compress when the movable portion is moved from the retracted position to the extended position.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window covering of Hall by moving the flexible member from the one endcap to the endcap on the moveable portion. One of ordinary skill in the art would have been motivated to make this modification in order to simplify packaging considerations.
	Furthermore, it has been held that the rearrangement of parts is not necessarily inventive. See MPEP 2144.04 VI. C.

Regarding claim 14. 
Hall discloses all limitations of claim 8.
Hall further discloses wherein the carriage comprises a journal (See figs 2 and 7) with an axis of rotation transverse to the headrail and wherein the cam is configured to rotate about the journal.
Hall does not explicitly disclose a diameter of the journal is at least one third as long as the carriage is wide.
However, the drawings suggest a diameter of the journal approximately one third as long as the carriage is wide.
However, drawings are not to be relied on to teach proportions unless they are specifically to scale.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window covering of Hall with the proportions of the drawing of Hall. One of ordinary skill in the art would have been motivated to make this modification in order to enhance leverage on the cam.
	Furthermore, it has been held that the change in size and/or proportion is not necessarily inventive. See MPEP 2144.04 IV. A.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of WIPO Document WO 2013/124692 A2 – Barnes et al., hereinafter Barnes.

Regarding claim 16. 
Hall discloses all limitations of claim 15.
Hall does not disclose the torque-transmitting profile comprises an octagon.
However, Barnes teaches a torque-transmitting profile comprising an octagon (See fig 4B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window covering of Hall with the torque-transmitting profile comprising an octagon of Barnes. One of ordinary skill in the art would have been motivated to make this modification in order to make use of the multiple angles to affect an easier install.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20190136615-A1 – Vangberg-Brinkman discloses a cam extensible telescoping headrail.
US-20060081746-A1 – Shevick discloses a telescoping headrail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        
/ABE MASSAD/Examiner, Art Unit 3634